Formal sitting - France
President Sarkozy, fellow Members, ladies and gentlemen, the European Parliament is pleased to welcome you, as President of the French Republic, here today to its formal plenary sitting in Strasbourg. Your visit is a very great honour for this institution and I can assure you that your address has been most eagerly awaited by the Members of this House, as witnessed by the large number of my parliamentary colleagues gathered here today. During the presidential campaign and then again following your election on 6 May you consistently and steadfastly reaffirmed that European construction was one of your key priorities and that therefore it would also be one of the French Government's primary concerns.
(DE) Mr President, as early as 1849, the great French writer Victor Hugo spoke out in favour of a union of European states. In the hundred years that have passed since then, major impetus and progress have been made in the history of European integration, notably on the initiative of the French. They include, not least, the origins of our present-day European Union, which is the result of the plan unveiled in 1950 by Robert Schuman. Robert Schuman worked closely with Jean Monnet.
As we are assembled in Strasbourg, I would like to pay tribute to Pierre Pflimlin, who was Prime Minister of France, President of the European Parliament and Mayor of Strasbourg for many years. It was especially painful that it was the citizens of France who rejected, in a referendum, the draft Constitutional Treaty, which contained so many answers that are important for the future of Europe. Shortly before your election, however, Mr President, you made it clear that as your country's head of state, you would do your utmost to bring France back to centre stage in Europe.
Without doubt, you promptly and decisively demonstrated this resolve through your contribution to achieving a solution in the negotiations on the Reform Treaty and your support for the efforts of the then President of the European Council, Chancellor Angela Merkel, in this regard.
Mr President, may I conclude by recalling that after your election, you kindly invited me to visit the Élysée Palace as your first non-French guest. I would like to take this opportunity to thank you once again, on behalf of the European Parliament, for this invitation, for you demonstrated not only your commitment to Europe but also - and most importantly - you expressed, in that invitation, your appreciation of the European Parliament as the body representing the people of the European Union.
(Applause)
Mr President, on 2 July, a few weeks after your election, you addressed the people of Strasbourg and you said the following: 'I want France to take the responsibility that is its own, and I want all Europeans to become aware of their own responsibility to history. I want to start debates, I want to ask questions and I want to raise all the issues.' Mr President, we are keenly awaiting your speech. May I invite you to address the European Parliament.
(Applause)
President of the French Republic. - (FR) Mr President of the European Parliament, Honourable Members, Mr President of the Commission, ladies and gentlemen, I thank you for inviting me to speak to you, in this building where the democratic heart of Europe beats.
I thank you for giving me the opportunity to do so now, at a time when, after some apparent hesitation, Europe is pulling itself together and starting to move forward.
I thank you for allowing me to reiterate before you France's commitment to Europe and to state clearly that the 'no' vote to the European Constitution was not an expression of the French people turning its back on Europe; rather it was an expression of their expectation of greater things from Europe.
(Applause)
From the outset European integration has been carried along by hope. Now - and this is a responsibility that we all bear - the people expect Europe to deliver on that hope. Hope for peace, hope for fraternity, hope for progress. This hope was born of the great tragedies of the 20th century. This hope was born of the blood and tears of millions of men, women and children. This hope was born of immense suffering. It is the hope that never again will the people of Europe wage war on one another, that never again on European soil will we see attempts to conquer, dominate and exterminate, which led our nations to the verge of material and moral destruction.
The European idea came about because one day great Europeans reached out to each other over the borders, borders for which so many people had died. And the people who had suffered so very much followed them, deciding that hatred was a thing of the past and friendship was now what was needed.
European integration was possible because our people were horrified at what they had done. They refused to fight any more because they knew in their heart of hearts that a new war would be fatal. Instead they chose to love each another, to understand each another, to work together to forge a common destiny.
European integration must be seen for what it is: a moral necessity, a political necessity, a spiritual necessity.
European integration is the expression of a desire shared by the peoples of Europe who recognise values, who recognise a common civilisation and who want to keep those values and that civilisation alive.
Europe cannot be just a machine. Europe cannot be an administrative machine. Europe cannot be a legal machine that churns out standards, regulations and directives, a machine of procedures and rules.
Europe cannot be kept separate from real life, separate from feelings, separate from human passions. Europe cannot be a reality and has no possibility of existing unless, for millions of men and women, irrespective of their beliefs, it is something that is alive, something that speaks to them, something that gives them the hope of a better life and a better world. Europe will either be a great ideal, or it will cease to exist.
When the people say 'no', we cannot say that they are wrong; we have to ask why they said 'no'.
We all know - and I voted 'yes' by the way - that the French 'no' vote and the Dutch 'no' vote unfortunately represented much more than a rejection of a text, important as it was.
We all know that this 'no' vote was the most visible manifestation of a deep-seated crisis of trust, which cannot be ignored and which must be resolved.
All those who love Europe must take this 'no' from two of the founding peoples, two peoples who have always supported Europe, very seriously indeed.
This 'no' expressed deep-felt anxiety: millions of men and women had begun to lose faith in Europe. Why? Because they had the feeling that Europe was no longer giving them sufficient protection. Because they had the feeling that Europe had become indifferent to the difficulties they faced in their lives. Whether or not this feeling is unfair is irrelevant. I am convinced that millions of men and women, in all our countries, share that feeling.
This 'no' was a disaster. It plunged Europe into the most serious crisis of its history. But that crisis, which could have been the undoing of Europe, could also be good for it by encouraging those who were staunchly committed to the European cause to think about the reasons for the crisis.
Since the creation of the European Coal and Steel Community, what has been achieved in Europe is remarkable.
All of us here are the representatives of people who hated one another, who sought to destroy one another, and some who waged war on one another for centuries.
At the outset, Paul-Henri Spaak, the great European, President of the first European Parliamentary Assembly, uttered the universal and eternal words: 'Let us not forget anything, for that would be a profanation, but we have decided to embark upon a great adventure which, if it succeeds, will allow us to save what we have in common and what we hold most dear'.
For half a century this great adventure has continued in spite of countless difficulties.
The parliamentary assemblies have played a decisive role. And allow me to pay tribute to all those who participated in them because they represented the citizens of Europe in all their diversity.
That diversity, I believe, is something that we should not fear. That diversity is something that we should respect; it is our greatest asset. Democracy means debate. It means a plurality of opinions. It is the opposite of a system where everyone is forced to think the same thing. Europe would die if we all had to think in the same way and if those who thought differently were seen as bad Europeans. There is no such thing as bad Europeans. There is just Europe, and everyone should be allowed to be part of Europe.
I believe in exchanges, I believe in discussion. That is why I have always preferred majority rule to unanimity. And that is no small commitment for a French President.
Unanimity is the system that allows a few to impose their will on everyone else. Unanimity is the certainty that no great or bold decisions will ever be made, that no risks will ever be taken, because with unanimity we have to fall into step with those who want the least from Europe.
Unanimity means powerlessness. Unanimity means that it is impossible to act. It means that it is impossible to go back on what has been decided and that is why I supported the extension of majority voting in the simplified Treaty.
I believe in democracy. I believe that Europe must be as democratic as possible. That is why I have always believed that we were doing Europe no favours by rejecting debate, by stifling criticism, by concealing our differences.
I am convinced that Europe needs more debate, more democracy and, at the end of the day, more politics.
Europe has managed to break this deadlock because at the Brussels summit the Heads of State or Government, aware that they had Europe's fate in their hands, took a political decision. On that day in Brussels the political will of the different Heads of State or Government swept away all of the obstacles that had up to then seemed insurmountable.
What did politics mean? It meant acknowledging the failure of the draft Constitution. It meant proposing to the French who voted 'no' to negotiate a simplified Treaty to end the deadlock in Europe and have it ratified in Parliament, as I had stated during my presidential campaign. The French people authorised me to allow the simplified Treaty to be ratified in Parliament.
(Applause)
Let me add that it is strange to say that the European Parliament is the place where the democratic heart of Europe beats, and yet you say at the same time that parliamentary ratification in France would not be democratic: if Europe is democratic in the European Parliament, France is democratic in the French Parliament.
(Applause)
Politics for the countries that had ratified it, and I want to pay tribute to them and the parliamentarians here who had supported the draft Constitution, meant agreeing to open negotiations on a new, less ambitious text. We managed to end the deadlock in Europe because the countries that had voted 'no' made an effort. I want to pay tribute to those of you here who were in favour of the Constitution and who agreed to discuss a new draft. Europe has emerged from the crisis because there was goodwill on two fronts.
The simplified Treaty is a political victory for Europe. It is a victory of the European awareness expressed through politics.
Now - and I accept my responsibilities - it would be a mistake to think that with the simplified Treaty we have solved everything in Europe, that we can rest easy and that there will be no more questions. The simplified Treaty resolves the institutional crisis, but the simplified Treaty does not resolve either the political crisis or the moral crisis in Europe. It enables Europe to take decisions and to act. But it does not say to what end and for what purpose. It does not tell us what Europe will look like tomorrow and how it will help to improve our citizens' lives. It does not provide those who had stopped believing in Europe with any reasons to renew their faith in it.
The institutional question has been resolved. Now we have to resolve the political questions. We must examine them without fear and debate them without any taboos.
Europe has chosen democracy and in a democracy we must be able to debate anything and everything: budgetary policy, trade policy, monetary policy, industrial policy, fiscal policy, all policies, whatever they are. Otherwise, there is no point in saying that we want a democratic Europe.
Europe has chosen democracy and in a democracy independence can never be confused with a complete lack of responsibility. Nobody should be able to cite their own independence as a reason why they should not have to be accountable, explain themselves or be subject to scrutiny. In a democracy political responsibility is a universal and fundamental principle.
In European democracy we should be able to discuss Europe's aims and objectives. I have proposed the creation of a committee of wise men to reflect upon the future. I also believe that we should be able to discuss together the different potential futures for Europe: there are different paths available to us and I wonder how we are going to be able to choose the right one if we refuse outright to discuss them.
In European democracy we should be able to debate European identity and national identities. We should be able to discuss how Europe is building its identity and, excuse me, defending it. We should be able to discuss how Europe protects its national identities, which are one of Europe's assets.
We should not be afraid of these identities. Wanting to preserve one's identity is not a sickness. It is when identities are under threat, when they feel under attack that hackles rise and they become dangerous and aggressive.
The peoples of Europe are experiencing an extremely deep identity crisis. It is a crisis that affects both our nations and the idea of civilisation that is shared by all Europeans and that unites Europe. It is a crisis that is linked to globalisation and the commercialisation of the world.
Launching Europe through economics, through coal and steel, through trade was a stroke of genius by the founding fathers. But the politics have been too slow in relation to the economy, and slower still in relation to culture. It was a mistake to have overlooked the cultural Europe.
(Applause)
In a world threatened by standardisation, in a world dominated by technology, where economic values tend to take priority over all others, Europe cannot be Europe in the eyes of all men if it does not defend values, values of civilisation, spiritual values, if it does not do everything in its power to defend cultural diversity. But what will we defend, as far as diversity is concerned, if we have not preserved our identities?
Europe must ensure that it is not seen as a threat to identities, but as a form of protection, a way of keeping them alive.
On a moral level, too, human rights are part of the European identity. Throughout the world every time a human being is oppressed, every time a person is persecuted, every time a child is abused, every time a people is exploited, Europe must stand by them because the Europe of human rights is true to its word. It is up to Europe to spread human rights to all regions of the world.
(Applause)
Let me add that all those who have in the past refused to defend human rights to get contracts have lost the contracts and have lost in terms of values.
(Applause)
In European democracy the word protection should not be outlawed. If we do not want our peoples, fed up with being the victims of unfair competition and dumping, one day to call for protectionism and the closure of borders, we must have the courage to debate what should be a genuine Community preference. We should be able to do as much to protect ourselves as others do. We should be able to equip ourselves with the same instruments as others have. If the other regions of the world have the right to protect themselves against dumping, why shouldn't Europe? If all countries have exchange policies, why shouldn't Europe? If other nations can reserve part of their public procurement markets for their SMEs, why shouldn't Europe? If other nations implement industrial policies, why shouldn't Europe? If other nations defend their farmers, why shouldn't Europe defend its own farmers?
(Applause)
Europe does not want protectionism but Europe must demand reciprocity Europe does not want protectionism but Europe has the duty to ensure its energy and food independence.
Europe wants to lead by example in the fight against global warming but Europe cannot accept unfair competition from countries that do not impose any ecological constraints on their own companies.
(Applause)
Europe is committed to competition but Europe cannot be alone in the world in making it a creed. That is why at the Brussels summit it was decided that for Europe competition was a means rather than an end in and of itself.
Europe has opted for a market economy and capitalism but that does not mean absolute laissez-faire and financial capitalism that favours speculators and shareholders to the detriment of entrepreneurs and workers.
(Applause)
European capitalism has always been a capitalism of entrepreneurs, a capitalism of production rather than a capitalism of speculation and market trading.
Yes, I am stating loud and clear that Europe has a role to play in injecting some much-needed ethics into financial capitalism, and what we saw with the crisis in the subprime market - where a few speculators are undermining global competition - is something that Europe cannot accept.
(Applause)
We have different ideas and different points of view on all of these issues, but that does not mean we should not discuss them. We must debate them until we have succeeded in reaching a compromise that allows us to build a common policy. All of these issues will be at the heart of the priorities of the French Presidency.
There are many more subjects to debate: the recasting of the common agricultural policy, ecological taxation, renewable energies and energy saving, defence. How can Europe be independent and have a political influence on the world stage? How can Europe be a factor for peace and stability if it is unable to guarantee its own security?
What does our commitment to Europe mean if we are unable to discuss the establishment of a European defence system and the renewal of the Atlantic Alliance? What does our commitment to Europe mean if each and every one of us is unable to make an effort to ensure the defence of all?
From the ECSC Treaty to the simplified Treaty the people of Europe have built up solidarity. We can see this in the regional policy, but we should also be able to see it in defence. We should be able to see it in a European immigration policy. In a Europe where people can move freely between the Member States, this policy can only be a common immigration policy. You cannot be a member of the Schengen area and regularise without informing the other countries because regularisation in one country has an impact on all the others in the Schengen area.
(Applause)
When I was elected President of the Republic I set myself the priority of putting France back at the heart of European integration. I wanted France to overcome its doubts by getting more involved in Europe. I know full well that France will not be able to get its own way on every issue but I want France to recover its place at the heart of Europe.
I have re-established a dialogue with the Community institutions and I want to thank President Barroso for the relationship of trust that has been established between France and the European Commission. France's policy now is to work closely and with complete confidence with the European institutions, that is to say, the European Parliament and the European Commission.
I will do my utmost to see to it that everyone feels that this vision is their own, to see to it that the United Kingdom ratifies the simplified Treaty, because Europe needs the United Kingdom...
(Applause)
I will do my utmost to engage in dialogue with the countries of the East, countries that often felt justifiably that they were not being listened to sufficiently. It is not because history has condemned peoples of Europe to join Europe later that they have less rights. They have the same rights as the founding countries. That is the European spirit.
(Applause)
That is what I did in proposing the Mediterranean Union. I do not want anyone to be excluded and I want to build on the work done in Barcelona. If Barcelona had been enough, we would know that. We therefore need to be ambitious yet again.
I want France to breathe dynamism into Europe because if things are going well in France, all of Europe can benefit.
Nobody in Europe has any interest in a weak France that is unable to grow. Nobody in Europe has any interest in a France in decline, a France suffering from an identity crisis or a France that is afraid of the future.
I have undertaken a programme of reforms. It is not in Europe's interest for these reforms to fail because they will enable France to put its public finances in order and to fulfil its commitments. The French people have approved these reforms. I made my case to them prior to the elections. That is why I will see to it that these reforms are implemented in full. Nothing will prevent me from achieving this objective and it is the best thing that France can do for Europe.
Ladies and gentlemen, in this city of Strasbourg, so dear to the people of France and irrevocably linked in the minds of all Europeans to your Assembly, your Parliament, which keeps democratic debate so alive, here at this podium where she spoke so often, I remember Simone Veil, who in 1979 was the first President of the first directly-elected European Parliamentary Assembly.
I would like to pay tribute to her contribution to the European cause and her contribution to the cause of women. She fought for respect for their rights, for respect for their dignity, and your Parliament has always been faithful to her principles. Simone Veil said: 'Whatever our differences, I think that we share the same desire to create a community founded on a common inheritance and a shared respect for fundamental human values. It is in this spirit that I invite you to undertake the tasks that await us, in a spirit of comradeship'.
I make these words my own. These words are challenges. These challenges are the challenges that our citizens expect Europe to take on. We must not waste any time. Europe has already wasted so much time in the last ten years. We must waste no time in ensuring that the people recover their faith in Europe once more. You can count on France's unfailing commitment to Europe.
(The House rose and accorded the speaker a standing ovation.)
President Sarkozy, I would like to thank you for these sincere and profoundly European sentiments. You have again demonstrated your European convictions and your commitment, and that of the French people, to the European cause. We confidently await the French Presidency, which will take effect at a key moment for the future of the European Union when the countries of Europe will be ratifying the Reform Treaty. I am convinced that this period will be marked by major advances along the road to a Europe of peace and solidarity. The European Parliament, as the representative of the citizens of the European Union, will stand alongside you in this enterprise and hopes to cooperate closely with you in order to ensure that this Presidency is successful and therefore beneficial to the people of Europe.
President Sarkozy, Parliament wishes you every success, both for France and for the unification of our European continent. Thank you.
(The formal sitting was closed at 12.40 p.m.)